Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed January 10, 2022 has not been entered.

Continuation of 3. NOTE:  Claim 22 has been extensively amended. 

In particular, Applicant has amended claim 22 to recite: 
	“a method for performing a phenotype-based chemical screen, the method comprising: 
providing multiple populations of organisms in separate wells of an assay plate, wherein the organisms are selected from the group consisting of fruit flies, nematodes and zebrafish; 
exposing each populations of organisms to one or more chemical compounds; 
subjecting the populations of organisms to 10 to 20 behavioral assays measuring the behavior of the population of organisms resulting from the application of a condition comprising one or more of light, sound, vibration, visual patterns, electrical shocks, oxygen levels, relative pressures, degrees of heat or cold, and radiation exposure; 
calculating a quantitative behavioral profile for each population exposed to the one or more chemical compounds; 
obtaining a quantitative summary of the quantitative behavioral profiles; 
comparing each quantitative summaries summary to each at least one other quantitative summary or a database of quantitative summaries of behavioral profiles generated using the same one or more chemical compounds or one or more different chemical compounds of known function; 
analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics indicated by the quantitative summaries of behavioral profiles; and 
identifying a chemical compound that affects the quantitative behavior profile of the population of organisms” in lines 1-24. 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on January 10, 2022 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Applicants' arguments regarding the claims filed May 7, 2021 do not overcome the rejections of record. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on May 7, 2021.
Maintained Rejections
Claim Rejections - 35 USC § 101
The rejection of claims 22-28 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 22-28 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for performing a phenotype-based chemical screen, the method comprising: (a) providing multiple populations of fruit flies, nematodes or zebrafish in separate wells of an assay plate; (b) exposing each population of organisms to the same or different chemical compounds; (c) subjecting the population of organisms to five or more behavioral assays; (d) exposing each population of organisms to the same or different chemical compounds; (e) subjecting the population of organisms to five or more behavioral assays; (f) generating a behavioral profile for each population exposed to the same chemical compounds; (g) obtaining a quantitative summary for each of the behavioral profiles; (h) comparing each of the quantitative summaries t each other or a database of quantitative summaries of behavioral profiles generated using the same or different chemical compounds; and (i) analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics between each of the quantitative summaries of behavioral profiles whereby a chemical compound is identified.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 22-28 are directed to a natural phenomenon in the form of naturally occurring behaviors in a population of organisms selected from the group consisting of zebrafish, fruit flies, and nematodes, wherein the naturally occurring behaviors (or changes therein) are correlated with exposure of the multiples populations of fruit flies, nematodes or zebrafish to naturally occurring compounds and/or non-naturally occurring chemical compounds (e.g., foods, toxins, illicit drugs, poisons, polluted water, polluted air, psychoactive compounds, pharmaceutical drugs, depressants, hallucinogens, etc.); and an abstract idea in the form of mathematical concepts such as mathematical relationships, and mathematical calculations that include the use of a generic computer to carry out generic computer functions (e.g., generating a behavioral profile, comparing the quantitative summaries of the behavioral profiles including to a database of quantitative summaries, identifying one or more chemical compounds based on shared phenotypic characteristics, analyzing each of the quantitative summaries of behavioral profiles, etc.); as well as, mental processes such as observation, evaluation, judgment and opinion including concepts carried out in the human mind (e.g., subjecting the population of organisms to five or more different behavioral assays; generating a behavioral profile, comparing the quantitative summaries of the behavioral profile, analyzing for shared phenotypic characteristics, identifying one or more chemical compounds, etc.). The claims recite an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions (e.g., subjecting a population of organisms to five or more behavioral assays, generating a behavioral profile, obtaining a quantitative summary, comparing the quantitative summaries, and analyzing each of the quantitative summaries for shared phenotypic characteristics); as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and opinion (e.g., subjecting populations of organisms to five or more behavioral assays, generating a behavioral profile, obtaining a quantitative summary, comparing quantitative summaries, and analyzing each of the quantitative summaries for shared phenotypic characteristics). Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The claims are directed to a method for identifying novel therapeutic chemical compounds or assessing “subjecting the population of organisms to four or more behavioral assays”; “generating a behavioral profile”; and “obtaining a quantitative summary”; which is analogous to “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “comparing the quantitative summary of the behavioral profile to a database of quantitative summaries to each other or a databased of quantitative summaries of behavioral profiles”, which is indicative of “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)); as well as, reciting “analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics between each of the quantitative summaries of behavioral profiles whereby a chemical compound is identified”, which is an example of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Additionally, the dependent limitations of 23-28 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 23 recites “ the behavioral profile is generated from four or more behavior assays via presentation of one or more stimuli”; while claim 26 provides, “wherein the method is performed as part of an automated high-throughput screening platform further comprising storing the quantitative summary in a database”; while claim 27 recites “repeating the exposing, the subjecting, the obtaining and the storing steps using a plurality of chemical compounds to generate a database of quantitative summaries of behavioral profiles; and analyzing the database of quantitative summaries of behavioral profiles for common phenotypic characteristics”; and claim 28 provides, “the automated high-throughput screening platform comprises software that synchronizes image acquisition when subjecting the population of organisms to the behavioral assay; and extracts behavioral data when obtaining a quantitative summary of the behavioral profile”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The Guidance provides the following examples of what may constitute significantly more in a claim:
• Improvement to another technology or technical field 
• Improvement to functioning of computer itself 
• Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. 
What is NOT enough to qualify as "significantly more" under Alice v CLS Bank is: 
• Adding words to apply it or instructions to implement the idea.
• Requiring no more than a general computer to perform generic computer functions that are well known and conventional (what is instantly claimed is a general method of correlating data to predict the effect on diagnosis, monitoring or prognosis of breast cancer). 
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the specific number of populations of organisms; whether they are combined together, separately, and/or within the same assay; the developmental stage of zebrafish, fruit fly and/or nematode (e.g., larval, adult, zygote, embryonic, egg, juvenile, pupa, etc.); the identity of the chemical compounds; the method of providing; the method of exposing; the method of subjecting; the method of generating; the method of obtaining; the method of comparing; the method of analyzing; the method of identifying; the behavior assays; the behaviors (e.g., sleeping, swimming, dying, anxiety, etc.); the behavioral profile generated (e.g., computer generated; graphs; tables; check boxes, listing, etc.); the quantitative summaries of the behavioral profiles(e.g., mathematical calculations, algorithmic calculation, video footage, etc.); the database or algorithms used (e.g., a centralized database, distributed database, personal database, commercial database, relational database, etc.); whether control behavioral profiles 
It is noted that methods of testing animals including organisms such as zebrafish, fruit flies and nematodes are well known, wherein the methods comprise providing a population of organisms, exposing the organisms to chemical compounds, subjecting the organisms to behavior assays, generating a behavior profile, obtaining a quantitative summary, comparing the quantitative summary to a control quantitative summary in a database, and identifying a chemical compound from the database based on a phenotypic similarity to the control behavior profile is known in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. acquire measurements, obtain data and correlate values to a biomarker for a condition. 
For example, it was known that zebrafish are emerging as a new species for studying mechanisms of brain function and dysfunction including disorders such as brain cancer, epilepsy and anxiety, wherein zebrafish can be observed for behavioral phenotypes and recorded in a variety of experimental models using commercial and custom-made video tracking systems, such that drugs such as anxiolytics, sedatives and anxiogenics can be tested in a high-throughput 96-well screen for locomotor phenotyping and the swimming of the zebrafish recorded by video-tracking, then compared to control fish; wherein that experimental models include novel tank test, light-dark boxy, predator fish exposure, beaker stress, pharmacogenic anxiety, other-drug related anxiety (withdrawal), startle test, and sleep deprivation as evidenced by Stewart et al. (Abstract; pg. 269, col 1, second full paragraph; pg. 270, Figure 4; and pgs. 272-273, Table 2); it was known that neuroactive drugs were discovered through unexpected behavioral observations using automated technologies for large-scale behavior-based chemical screens in zebrafish to discover compounds with new structures, targets, and functions in the CNS signaling pathways; the use of FLOTE software package for automated and tracking of precise kinetic events in larval zebrafish; and that database-linked tools for analyzing gene expression data and behavioral data, Bruni et al. (Frontiers in Pharmacology, 2014, 5(153), 1-7; of record; Abstract; pg. 3, col 2, second full paragraph; and pg.4, col 1, first full paragraph, lines 1-7); that the high prevalence of brain disorders and lack of efficient treatments necessitate improved in-vivo pre-clinical models and tests including the use of zebrafish (Danio rerio), a vertebrate species with high genetic and physiological homology to humans, as an excellent organism for innovative central nervous system (CNS) drug discovery and small molecule screening including higher-throughput zebrafish screens to test neuroactive drugs and predict their pharmacological mechanisms by application of automated 3D phenotyping, machine learning algorithms, movement pattern- and behavior recognition, and multi-animal video-tracking as evidenced by Stewart et al. (Frontiers in Behavioral Neuroscience, 2015, 9(14), 1-9; Abstract); it was known in the art that behavior-based chemical screens are not new, wherein ethanol, caffeine, opium and other naturally occurring psychoactive substances were undoubtedly discovered due to their rapid and behavioral effects on humans and other animals; and that behavioral assays in larval zebrafish have the potential to combine advantages of phenotype-based discovery with high-throughput chemical screening methodologies, where larval zebrafish exhibit a variety of behaviors including the optokinetic response, the optomotor response, prepulse inhibition, and sleep; as well as, additional behaviors that may be amenable to high-throughput chemical screens such as feeding, learning, and swimming, such that comprehensive phenotypic profiling will be helpful for categorizing, understanding and identifying psychoactive drugs as evidenced by Kokel et al. (Briefings in Functional Genomics and Proteomics, 2008, 7(6), 483-490; pg. 483, col 2, last partial paragraph; pg. 486, col 1, last partial paragraph; pg. 486, col 2, last partial paragraph; pg. 487, col 1, first partial paragraph, lines 1-3; pg. 487, col 2, first full paragraph, lines 1-5; and pg. 488, col 1, first full paragraph, lines 1-3); using changes in behavior of embryonic zebrafish captured on digital video recordings in each individual well of a 96-well plate before, during, and after a series of stimuli, and analyzing systematically the thousands of behavioral recordings obtained from a large-scale chemical screen to transform behavioral recordings into numerical barcodes, providing a concise and interpretable summary of the observed Kokel et al. (NIH Public Access Author Manuscript (published in Method Cell Biology, 2011), 2013, 1-7; Abstract); and it was known that behavioral screen extend chemical screening to the level of complex systems, wherein zebrafish-based disease models provide a means of identifying new potential therapeutic strategies, such that automated systems for handling/sorting, high-resolution imaging and quantitative data collection have significantly increased throughput in recent years; and that advances will make it easier to capture multiple streams of information from a given sample and facilitate integration of zebrafish at the earlies stages of the drug-discovery process, providing potential solutions to current drug-development bottlenecks as evidenced by Mathias et al. (NIH Public Access Author Manuscript, 2013, 1-21; published in Future Med Chem, 2012, 4(14): 1811-1822; Abstract). Thus, the steps of the method as recited were well known, purely conventional or routine in the art before the effective filing date of the claimed invention. The claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 22 DOES 
NOT qualify as eligible subject matter.  
Dependent claims 23-28 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 22, significantly different. For example, claim 23 encompasses the methods of claim 22, wherein the behavioral profile is generated from four or more behavior assays via the presentation of one or more stimuli, but they do not add anything that makes the natural phenomenon in claim 22 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed January 10, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) when taken as an ordered combination, the claims provide unconventional steps that confine the abstract idea to a particular useful application, for example, see Example 21 of the USPTO’s July 2015 Update (Applicant Remarks, pg. 7, last partial paragraph; pg. 8, first partial paragraph, lines 1-8); and (b) the application provides unconventional steps that confine the abstract idea to “a particular useful application” (i.e., the identification of compound that affect the behavior of populations of fruit flies or zebrafish in separate wells of an assay plate) (Applicant Remarks, pg. 8, first partial paragraph, lines 9-27).
Regarding (a) and (b), please see the Examiner’s response to Applicant’s arguments in the Office Action mailed August 9, 2021 (pgs. 18-19).


Therefore, claims 22-28 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).



/AMY M BUNKER/
Primary Examiner, Art Unit 1639